Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,275,886 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are merely broader than the patented claims. Taking claims 1 as exemplary, the present claims merely omit “a second inverter” (column 24, lines 62-65) as recited in patented claim 1. Present claim 2 is nearly identical to patented claim 2; present claim 4 is nearly identical to patented claim 6; present claim 5 is nearly identical to patented claims 3-4; present claim 6 is nearly identical to patented claim 5; present claim 7 is nearly identical to patented claim 9; present claim 8 is nearly identical to patented claim 10; present claim 9 is nearly identical to patented claim 7; and present claim 10 is nearly identical to patented claim 8. Thus, although not identical, the examined application claims are not patentably distinct from the reference claims because the examined application claims are either anticipated by, or would have been obvious over, the reference claims by further considering that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains since both result in the first and second flip-flops configured to share at least the first clock pin. Therefore, the claims are rejected on the ground of nonstatutory double patenting.
Claims 1-3, 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,990,745 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter recited appears rather similar with the language merely rearranged. For example, regarding present claims 1-3, 5-10, patented claim 1 recites “An integrated circuit comprising” features that “are part of a multi-bit flip-flop” (column 24, lines 56, 60-61) as opposed to the present claim 1 “multi-bit flip-flop” (line 1). While the patented claim omits the present “first inverter” (line 5), the features in claim 1 are similarly configured to receive a first clock signal while the present second clock signal would obviously be inverted as a characteristic of the first inverter. Present claim 2 is nearly identical to patented claim 6; present claim 3 is nearly identical to patented claim 7; present claim 5 is similar to patented claims 8-10; present claim 6 is similar to patented claims 8-10 ; present claim 7 is nearly identical to patented claim 2;  present claim 8 is nearly identical to patented claim 3; present claim 9 is nearly identical to patented claim 4; present claim 10 is nearly identical to patented claim 5. Thus, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains because both claims recite that the first and second flip-flops are configured to share the at least first clock pin. Therefore, the claims are rejected on the ground of nonstatutory double patenting. 
For example, regarding present claims 11-20, present claim 11 omits the step of “banking” recited in patented claim 11 (column 25, lines 37-39) and the alternative “upsizing” (line 42), with patented claim 13 providing the present step of performing a second timing analysis. Present claim 12 is similar to patented claim 14; present claim 13 is similar to patented claim 17; present claim 14 is similar to patented claim 16; and present claim 15 is similar to patented claim 14 considering the complexities of an IC obviously inclusive of a third or more sets of flip-flops. The reasoning for present claims 16-20 similarly follow, particularly considering the computer-implemented aspects of the claimed invention,  and are omitted for sake of brevity. Thus, although not identical, the examined application claims are not patentably distinct from the reference claims because the examined application claims are either anticipated by, or would have been obvious over, the reference claims by further considering that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains since both result in manufacturing accordingly.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see parent applications in addition to the following. Wu et al. and Kim et al. disclose multi-bit flip flops designed to share the same clock [Abstract], however, there does not appear to be a disclosure of driving capability or timing analysis. S. Abinaya et al. describe merging flip-flops into MBFFs that can share drive strength for clock power reduction. G. Barathi et al. describe high switching activity and MBFFs. D. Gluzer et al. describe MBFFs and toggling probabilities. R.P. Pokala describe MBFFs. S. Sharma et al. describe drive strength. S.-H. Wang et al. describe controlling switching power for flop-flop merging. Sundareswaran et al. describe static timing analysis, drive strength and MBFF [column 2, lines 30-49; column 6, lines 31-47]. Krishnamurthy et al. describe upsizing or downsizing MBFFs [Abstract; column 6, lines 26-36]. Joy et al. describe MBFFs [paragraph 0063]. Balasubramanian et al. describe MBFFs, critical paths, upsizing, debanking [paragraphs 0008, 0015, 0017, 0020, 0021, 0049; figures 2 and 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851